      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
REUBEN AVENT,

                      Plaintiff,                19-cv-10907 (JGK)

          - against -                           MEMORANDUM
                                                OPINION AND ORDER
PROGRESSIVE CASUALTY INSURANCE
COMPANY; STEVEN JONES; DANIELLE
BARROR; UNKNOWN COMPANY
REPRESENTATIVES,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The pro se plaintiff Reuben Avent brings this complaint

against the defendants, Progressive Casualty Insurance Company

(“Progressive”), and its current and former employees, Steven

Jones, Danielle Barror, and unknown company representatives. Mr.

Avent’s Complaint includes seven causes of action: a claim

pursuant to 42 U.S.C. § 1981 for alleged discrimination against

him on the basis of race, three claims pursuant to 42 U.S.C.

§ 1983 for alleged violations of Due Process and Equal

Protection under the Fifth and Fourteenth Amendments of the

United States Constitution, a breach of contract claim under New

York and federal law, a fraud and unfair and deceptive business

practices claim under New York law, and a civil rights claim

under New York law. Progressive has moves to dismiss the

complaint for failure to state a claim pursuant to Federal Rule
      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 2 of 17



of Civil Procedure 12(b)(6). For reasons explained below, the

motion is granted.

                                    I

     The following facts are drawn from the Complaint (“Compl.”)

and are accepted as true for the purposes of this motion.

     Mr. Avent is an African-American residing in New York, New

York. Compl. at 2. In July 2017, Mr. Avent obtained insurance

policies for both of his cars from Progressive. Id. ¶ 3. In

February 2018, Mr. Avent reported a claim to Progressive after

one of his cars malfunctioned. Id. ¶ 6. A Progressive

representative, defendant Steve Jones, answered the call,

provided a tow truck to take the vehicle to get assessed, and

ultimately denied coverage for the claim. Id. ¶ 7. Progressive

subsequently reassessed the claim and provided coverage for

certain items. Id. ¶ 8. Progressive also raised Mr. Avent’s

insurance premiums. Id. ¶ 9. Mr. Avent alleges that the

defendants separated the single incident claim into three

separate claims in order to justify raising Mr. Avent’s

insurance premiums. Id. ¶ 10.

     In May 2018, Mr. Avent’s car door was hit by a truck in a

parking lot, causing $4,249.87 of damage. Id. ¶ 11. The driver

of the truck was Caucasian and was also insured by Progressive.

Id. ¶ 13. A Progressive representative, defendant Danielle

Barror, held Mr. Avent liable for the accident because he opened


                                    2
      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 3 of 17



his door in a known traffic area. Id. ¶ 14. After this accident,

Progressive again raised Mr. Avent’s insurance premium. Id. ¶

16. In December 2018, Progressive canceled Mr. Avent’s insurance

policy for nonpayment, and when he reinsured his cars, his

insurance premium tripled. Id. ¶ 17. Mr. Avent had trouble

keeping up with the payments and made one late payment. Id.

¶ 18. Progressive then canceled the new policy. Id. ¶ 19. Unable

to obtain any other insurance, Mr. Avent was forced to leave his

job and home in upstate New York and relocate to New York City.

Id. ¶ 22.

     Mr. Avent alleges that various aspects of the defendants’

conduct were motivated or marked by racial animus. Mr. Avent

alleges that the defendants held in favor of the white truck

driver on the basis of race. Id. ¶ 15. Mr. Avent alleges that

“every white person similarly situated” to him “never ever

received a liability finding.” Id. ¶ 11(a). As a result, Mr.

Avent asserts, “defendants cannot . . . refute any contention of

race being the motivating factor.” Id. ¶ 11(b). Mr. Avent

alleges that because of his race, Progressive disregarded

various mitigating factors that presumably would have averted

the premium hikes and the cancellations he was subjected to. Id.

¶¶ 16-17. When Mr. Avent contacted Progressive and explained

that he needed his car due to lack of public transportation, his

phone calls ended “in a disparaging and demeaning manner by the


                                    3
       Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 4 of 17



defendants.” Id. ¶ 20. In these conversations, defendants made

“disparaging remarks of his race.” Id. ¶ 21.

     Mr. Avent is seeking over $19 million in compensatory

damages for pain and suffering and loss of employment, over $32

million in punitive damages, and an injunction compelling

Progressive to reimburse him for the higher premiums, to re-

instate his insurance, to clear his insurance history, and to

grant him additional insurance protections.

                                     II

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). 1 The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw


1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.


                                      4
      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 5 of 17



the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

     When faced with a pro se complaint, the Court must

“construe [the] complaint liberally and interpret it to raise

the strongest arguments that it suggests.”        Chavis v. Chappius,

618 F.3d 162, 170 (2d Cir. 2010).       “Even in a pro se case,

however, . . . threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”   Id.   Thus, although the Court is “obligated to draw

the most favorable inferences” that the complaint supports, it

“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.; see also Yajaira Bezares C. v. The Donna Karan Co.


                                    5
      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 6 of 17



Store LLC, No. 13-cv-8560, 2014 WL 2134600, at *1 (S.D.N.Y. May

22, 2014).

                                   III

                                    A

     Progressive moves to dismiss the claims brought pursuant to

42 U.S.C. § 1983—the Fourth, Firth, and Sixth Causes of Action

in the Complaint—because Progressive is not a state actor.

     Section 1983 provides that anyone who “under color of

[law], subjects, or causes to be subjected, any citizen of the

United States . . . to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws,

shall be liable to the party injured.” 42 U.S.C. § 1983. The

terms of Section 1983 “make plain two elements that are

necessary for recovery.” Adickes v. S. H. Kress & Co., 398 U.S.

144, 150 (1970). The first element is “that the defendant has

deprived [the plaintiff] of a right secured by the Constitution

and laws of the United States.” Id. The second element is “that

the defendant deprived him of this constitutional right . . .

under color of law.” Id.

     “The under-color-of-state-law element of § 1983 excludes

from its reach merely private conduct, no matter how

discriminatory or wrongful.” Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999). “State action requires both an

alleged constitutional deprivation caused by the exercise of


                                    6
      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 7 of 17



some right or privilege created by the State or by a rule of

conduct imposed by the State or by a person for whom the State

is responsible, and that the party charged with the deprivation

must be a person who may fairly be said to be a state actor.”

Id. Where a private party acts “with knowledge of and pursuant

to [a] state statute . . . the allegedly unconstitutional

conduct [must also be] fairly attributable to the State.” Id.

     In cases involving private businesses subject to extensive

state regulation, “the mere fact that a business is subject to

state regulation does not by itself convert its action into that

of the State for purposes of the Fourteenth Amendment.” Id. at

52. Instead, private businesses “will not be held to

constitutional standards unless there is a sufficiently close

nexus between the State and the challenged action of the

regulated entity so that the latter may be fairly treated as

that of the State itself.” Id. Such nexus exists when, through

the private entity, the State “has exercised coercive power or

has provided such significant encouragement, either overt or

covert, that the choice must in law be deemed to be that of the

State,” Blum v. Yaretsky, 457 U.S. 991, 1004 (1982), or “the

private entity has exercised powers that are traditionally the

exclusive prerogative of the State.” Id. at 1005.

     In this case, Progressive is not a state actor within the

meaning of Section 1983. Although it is an insurance business


                                    7
      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 8 of 17



heavily regulated by the state, this alone does not by itself

convert Progressive’s conduct into State action. Sullivan, 526

U.S. at 52. Instead, Mr. Avent must plausibly allege that there

is a “sufficiently close nexus between the State and the

challenged action” of Progressive. Id. Mr. Avent has not done so

in his Complaint. The challenged actions—Progressive’s decisions

to hold Mr. Avenue responsible for an accident, increase his

insurance premium, and discontinue coverage—were in no sense

alleged to occur due to the “coercive power or . . . significant

encouragement” of the State. Blum v. Yaretsky, 457 U.S. at 1004.

Nor has Progressive “exercised powers that are traditionally the

exclusive prerogative of the State.” Id. at 1005. Instead, the

events in the complaint “turn[ed] on . . . judgments made by

private parties,” id. at 1008, without any allegation that the

State was responsible for those decisions. Such “[a]ction taken

by private parties with . . . mere . . . acquiescence of the

State is not state action.” Sullivan, 526 U.S. at 52.

     Accordingly, because the Complaint fails to allege that the

defendants are state actors, the motion to dismiss the claims

under Section 1983 is granted.

                                    B

     Progressive next argues that the Second Cause of Action in

the Complaint pursuant to 42 U.S.C. § 1981 should be dismissed

because Mr. Avent has not sufficiently pleaded a claim.


                                    8
      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 9 of 17



     Section 1981 provides that “[a]ll persons within the

jurisdiction of the United States shall have the same right

. . . to make and enforce contracts, to sue, be parties, give

evidence, and to the full and equal benefit of all laws and

proceedings for the security of persons and property as is

enjoyed by white citizens.” 42 U.S.C. § 1981. “To establish a

claim under § 1981, a plaintiff must allege facts in support of

the following elements: (1) the plaintiff is a member of a

racial minority; (2) an intent to discriminate on the basis of

race by the defendant; and (3) the discrimination concerned one

or more of the activities enumerated in the statute (i.e., make

and enforce contracts, sue and be sued, give evidence, etc.).”

Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d 1085,

1087 (2d Cir. 1993) (per curiam). “A plaintiff alleging racial .

. . discrimination . . . must do more than recite conclusory

assertions. In order to survive a motion to dismiss, the

plaintiff must specifically allege the events claimed to

constitute intentional discrimination as well as circumstances

giving rise to a plausible inference of racially discriminatory

intent.” Yusuf v. Vassar Coll., 35 F.3d 709, 713 (2d Cir. 1994).

Additionally, the Supreme Court has recently held that to

prevail on a Section 1981 claim, “a plaintiff must initially

plead and ultimately prove that, but for race, [he] would not

have suffered the loss of a legally protected right.” Comcast


                                    9
     Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 10 of 17



Corp. v. Nat'l Ass'n of African Am.-Owned Media, 140 S. Ct.

1009, 1019 (2020). Accordingly, it is insufficient merely to

plead that race was a motivating factor in the discriminatory

action. Id. at 1017-18.

     Mr. Avent’s Complaint does not meet this burden. While Mr.

Avent is a member of a racial minority, and the alleged

discrimination arguably concerned an activity protected by the

statute—the making of an insurance contract with Progressive—Mr.

Avent does not allege specific facts that would permit the Court

to draw a plausible inference that there was a discriminatory

motive and that race was a but-for cause of Progressive’s

actions. With respect to motive, Mr. Avent makes a series of

conclusory allegations, namely that “every white person

similarly situated . . . never ever received a liability

finding,” Compl. ¶ 11(a); that “this disparate treatment was a

part of a larger design of defendant’s [sic] custom to speak

disparately to plaintiff over the phone and another aspect of

defendants [sic] attempts to deny plaintiff full benefits of

insurance and civil rights laws,” id. ¶ 14; that “defendants

used race and an Animus bias to come to such conclusions in

favor of the white truck driver,” id. ¶ 15; and that “defendants

used this disparaging treatment against only African Americans,”

id. ¶ 18. Such conclusory statements, without “any specific

factual support for his claim of a racial motivation” render the


                                   10
     Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 11 of 17



complaint a “naked allegation” of racial discrimination, Yusuf

v. Vassar Coll., 35 F.3d 709, 714 (2d Cir. 1994), and the Court

is “not bound to accept as true a legal conclusion couched as a

factual allegation.” Iqbal, 556 U.S. at 678. The only allegation

that could support an inference of discriminatory motive, that

the defendants made “disparaging remarks of his race,” Compl. ¶

21, lacks any detail about the contents of the alleged remarks,

and therefore does not allow the Court to determine if an

inference of discriminatory motive is plausible. Compare Payne

v. Malemathew, No. 09-cv-1634, 2011 WL 3043920, at *3 n.4

(S.D.N.Y. July 22, 2011) (concluding that a complain that “sets

forth not a single example of statements disparaging a protected

class” failed to satisfy the Iqbal plausibility standard), with

Korova Milk Bar of White Plains, Inc. v. PRE Properties, LLC,

No. 11-cv-3327, 2013 WL 417406, at *10 (S.D.N.Y. Feb. 4, 2013)

(inferring discriminatory intent where the plaintiff’s Complaint

contained detailed allegations of specific statements and

conduct), and Hicks v. IBM, 44 F. Supp. 2d 593, 598 (S.D.N.Y.

1999) (inferring discriminatory intent from a series of racially

derogatory comments detailed in the Complaint). Accordingly, the

Complaint fails to “specifically allege the events claimed to

constitute intentional discrimination as well as circumstances

giving rise to a plausible inference of racially discriminatory

intent.” Yusuf, 35 F.3d at 713.


                                   11
     Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 12 of 17



     Moreover, Mr. Avent has failed to plead that that race was

a but-for cause of the defendants’ conduct. See Comcast, 140 S.

Ct. at 1019; see also Rubert v. King, No. 19-cv-2781, 2020 WL

5751513, at *6 (S.D.N.Y. Sept. 25, 2020) (adopting but-for

causation in section 1981 claims at the pleading stage); Ikedilo

v. Statter, No. 19-cv-9967, 2020 WL 5849049, at *9 (S.D.N.Y.

Sept. 30, 2020) (same). Indeed, Mr. Avent’s Complaint mentions

legitimate, non-discriminatory explanations for defendants’

actions. Specifically, Mr. Avent acknowledges that the

defendants’ adverse claims decision was based on the

determination that he opened the door in a known traffic area,

Compl. ¶ 14; that his premium rate was increased because he made

several claims against the policy and because he allowed the

policy to lapse, id. ¶¶ 9, 16, 17; and that Progressive

terminated the policy after nonpayment, id. ¶ 17, 18. These

benign explanations belie a plausible inference that race was a

but-for cause of the defendants’ conduct. See Rubert, 2020 WL

5751513, at *7 (reasoning that, in light of the but-for

causation requirement in Section 1981 suits, the plaintiff’s

acknowledgement of sufficient, non-discriminatory reasons for

the adverse treatment is determinative).

     Accordingly, because Mr. Avent failed to allege facts that

would permit the Court to infer discriminatory intent and that

race was a but-for cause for the defendants’ conduct, the motion


                                   12
      Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 13 of 17



to dismiss his claim under Section 1981 is granted without

prejudice to the plaintiff’s ability to file an amended

complaint.

                                      C

      With respect to the remaining claims, all brought under

state law, 2 Progressive argues that the Court does not have

diversity jurisdiction and it should decline to exercise

supplemental jurisdiction absent federal question jurisdiction.

      On questions of subject matter jurisdiction, the plaintiff

bears the burden of proving the Court’s jurisdiction by a

preponderance of the evidence. Makarova v. United States, 201

F.3d 110, 113 (2d Cir. 2000). With regards to jurisdictional

facts, the Court has the power and the obligation to consider

matters outside the pleadings, such as affidavits, documents,

and testimony, to determine whether jurisdiction exists. See

Anglo-Iberia Underwriting Mgmt. Co. v. P.T. Jamsostek (Persero),

600 F.3d 171, 175 (2d Cir. 2010); APWU v. Potter, 343 F.3d 619,

627 (2d Cir. 2003); Filetech S.A. v. France Telecom S.A., 157

F.3d 922, 932 (2d Cir. 1998); Kamen v. Am. Tel. & Tel. Co., 791

F.2d 1006, 1011 (2d Cir. 1986). In so doing, the Court is guided

by the body of decisional law that has developed under Federal

Rule of Civil Procedure 56. Kamen, 791 F.2d at 1011.


2 The breach-of-contract claim in Count One purports to arise under both state
and federal law. However, there is no federal law of contract. See Erie R.R.
v. Tompkins, 304 U.S. 64, 78 (1938).


                                     13
     Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 14 of 17



     Pursuant to 28 U.S.C. § 1332, federal courts have subject

matter jurisdiction over state law claims when the amount in

controversy exceeds the sum or value of $75,000 and there is

complete diversity of citizenship among the parties. See Wash.

Nat’l Ins. Co. v. OBEX Grp. LLC, 958 F.3d 126, 133 (2d Cir.

2020). Diversity of citizenship “does not exist unless each

defendant is a citizen of a different State from each

plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,

373 (1978) (emphasis in original). “For purposes of diversity

jurisdiction, a party’s citizenship depends on his domicile.”

Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998). Domicile

is a person’s fixed home and principal establishment, and to

which, whenever he is absent, the person intends to return. Id.

     Alternatively, pursuant to 28 U.S.C. § 1367, federal courts

can exercise supplemental subject matter jurisdiction over state

law claims that derive from the same “common nucleus of

operative fact” as the federal claims brought in the same

action. Briarpatch Ltd., L.P. v. Phx. Pictures, Inc., 373 F.3d

296, 308 (2d Cir. 2004). However, once the Court dismisses the

federal claims, the Court may decline to exercise supplemental

jurisdiction. See 28 U.S.C. § 1367(c)(3); Kolari v. N.Y.-

Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006).

     Although Mr. Avent’s Complaint alleges complete diversity,

the disclosures submitted by Progressive—which the Court must


                                   14
     Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 15 of 17



consider in deciding jurisdictional disputes—show that the

individual defendants are or were last known to be residents of

New York state, like the plaintiff. Felter Decl., Ex. A ¶ 5;

Compl. at 2. And there is no basis in this case to conclude that

the domiciles of the individual defendants differ from their

residence. Accordingly, the Court does not have diversity

jurisdiction over the state law claims. Additionally, because

the Court has dismissed the federal claims brought in this

action, it may decline to exercise supplemental jurisdiction

pursuant to 28 U.S.C. § 1367(c)(3). “Once a district court’s

discretion is triggered under § 1367(c)(3), it balances the

traditional ‘values of judicial economy, convenience, fairness,

and comity’ in deciding whether to exercise jurisdiction.”

Kolari, 455 F.3d at 122 (quoting Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 (1988)). “In the usual case in which

all federal-law claims are eliminated before trial, the balance

of [these] factors will point toward declining to exercise

jurisdiction over the remaining state-law claims.” Cohill, 484

U.S. 343 at 350 n.7. This is plainly the case here. After

dismissing the federal claims, the Court’s duty would be limited

to considering state law claims. Such “[n]eedless decisions of

state law should be avoided both as a matter of comity and to

promote justice between the parties, by procuring for them a

surer-footed reading of applicable law.” United Mine Workers v.


                                   15
     Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 16 of 17



Gibbs, 383 U.S. 715, 726 (1966). Furthermore, the pre-discovery

stage of the litigation means that the factors of judicial

economy, convenience, fairness, and comity point toward

declining supplemental jurisdiction. See Page v. Oath Inc., No.

17-cv-6990, 2018 WL 1406621, at *4 (S.D.N.Y. Mar. 20, 2018),

aff'd sub nom. Page v. United States Agency for Glob. Media, 797

F. App'x 550 (2d Cir. 2019).

     Accordingly, the state law claims are dismissed without

prejudice for lack of subject matter jurisdiction.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit.

     The motion to dismiss is granted without prejudice. The

plaintiff may file an amended complaint within thirty (30) days

of this opinion. If the plaintiff fails to file an amended

complaint by that date, the federal claims will be dismissed

with prejudice. If the plaintiff files an amended complaint, the

defendant shall move or answer within twenty-one (21) days of

receipt of the amended complaint. No pre-motion conference is

necessary.

     Furthermore, Progressive’s motion for revision of the

Court’s Service Order (Docket No. 15) is granted.




                                   16
     Case 1:19-cv-10907-JGK Document 33 Filed 01/19/21 Page 17 of 17



     The Clerk is directed to close Docket Nos. 13 and 15. The

Clerk is direct to mail a copy of this Memorandum Opinion and

Order to the pro se plaintiff.

SO ORDERED.

Dated:    New York, New York
          January 19, 2021              ____ /s/ John G. Koeltl________
                                               John G. Koeltl
                                         United States District Judge




                                   17
